Citation Nr: 0501078	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
numbness, paralysis, pain, and weakness of the left lower 
extremity.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
numbness, paralysis, pain, and weakness of the right lower 
extremity.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
status-post myocardial infarction with coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976, and from September 1990 to July 1991 when his Army 
Reserve unit was activated for Operation Desert Shield/Desert 
Storm.  He then continued his service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  


FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision, the RO 
denied service connection for numbness, paralysis, pain, and 
weakness of the right and left lower extremities, and status 
post myocardial infarction with coronary artery disease.  

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's November 1997 rating decision is not 
so new or significant that it must be considered in order to 
fairly decide the merits of the veteran's claims.



CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying service 
connection for numbness, paralysis, pain, and weakness of the 
right and left lower extremities, and status post myocardial 
infarction with coronary artery disease is final.  
38 U.S.C.A. §§  5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  Since the November 1997 rating decision, new and material 
evidence has not been submitted, and the veteran's claims of 
entitlement to service connection for numbness, paralysis, 
pain, and weakness of the right and left lower extremities, 
and status post myocardial infarction with coronary artery 
disease are not reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in May 2002 and March 2003 letters 
and rating decisions of the evidence needed to substantiate 
his claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in a May 2003 statement of the case, the 
RO notified the veteran of regulations pertinent to new and 
material evidence claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In December 2001 and July 2002 letters, prior to the May 2002 
and March 2003 adjudications of the veteran's claims, 
respectively, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  The VCAA provides that VA shall make 
reasonable efforts to assist in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

With respect to VA's duty to assist the veteran in a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly states that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2004).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate these claims.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
organic heart disease, are entitled to service connection 
when such disease is manifested to a compensable degree 
within one year of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection numbness, 
paralysis, pain, and weakness of the right and left lower 
extremities, and status-post myocardial infarction with 
coronary artery disease on the basis that he has submitted 
new and material evidence.  The Board observes that the 
veteran's service connection claims were originally denied in 
a November 1997 rating decision.  At that time, the veteran 
contended that he had been exposed to mustard gas during 
service and that such exposure may have been the cause of his 
lower extremity and heart disorders.  

The RO denied the veteran's claim of numbness, paralysis, 
pain, and weakness of the lower extremities by stating that 
the veteran had denied any neuritis or paralysis on his May 
1991 Redeployment examination or on his Army Reserve 
examination of November 1992.  There was also no evidence 
that the veteran had numbness, paralysis, pain, or weakness 
of the lower extremities during active service.  The RO 
denied the veteran's myocardial infarction with coronary 
artery disease claim by stating that the veteran's service 
medical records were entirely negative for complaints, 
treatment, or diagnosis of any heart conditions or disorders.  
The RO further reasoned that the veteran was in good health, 
by his own admission, prior to his heart attack in January 
1996 and had not been diagnosed with any heart disorders 
within one year after separation from service.  The RO also 
discussed that there was no evidence that military personnel 
stationed in the Southwest Asia theater of operations during 
the Persian Gulf War were exposed to mustard gas.  The 
November 1997 rating decision is final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2004).  

In October 2001 and July 2002, the veteran filed to reopen 
his service connection claims.  In May 2002 and March 2003 
rating decisions, the veteran's claims were denied.  He 
disagreed with those decisions and initiated a timely appeal.  
As there is a prior final determination for the veteran's 
claims, the November 1997 rating decision, the Board is now 
required to decide whether new and material evidence has been 
presented before reopening and adjudicating the merits of the 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considering with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2004).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the November 1997 rating 
decision, the veteran has submitted VA outpatient treatment 
reports and hearing testimony, as well as private treatment 
records and lay statements.  These records show that the 
veteran was initially treated for a myocardial infarction in 
January 1996 and continued to receive treatment thereafter.  
However, none of the treating physicians offered opinions as 
to the etiology of the veteran's heart disorder.  In 
addition, the records contain no evidence that the veteran 
received treatment for numbness or paralysis of his lower 
extremities or that a physician linked any lower extremity 
disorder to active service.  As such, the evidence submitted 
in support of the veteran's claims does not constitute new 
and material evidence.  Although it is new, it does not bear 
directly and substantially upon the issue of service 
connection.  That is, the evidence submitted in support of 
the claims does not constitute new and material evidence to 
the extent it is essentially cumulative and redundant of the 
evidence of record at the time of the prior final denial.  

Parenthetically, the Board has considered the veteran's 
testimony and the other evidence, including a report of the 
veteran's active and inactive duty training dates, with a 
view to whether the myocardial infarction in January 1996 
could be linked to a period of inactive duty training and the 
claim reopened on this basis.  (See 38 U.S.C.A. §§  101(24) 
(West 2002) and 38 C.F.R. § 3.6(e)(3) (2004) regarding 
service connection for an acute myocardial infarction during 
such training.)  At his hearing, the veteran recalled that he 
developed chest pain the night after weekend drill in 
December 1995 (December 1-3), but the medical reports clearly 
show that the myocardial infarction and ensuing treatment for 
severe coronary artery disease of the left anterior 
descending coronary artery were on January 15, 1996, and 
thereafter.  This was also about a week after the January 
1996 Army Reserve inactive duty training weekend (January 6-
7, 1996) and the reserve activities were not factually 
implicated in any way by the medical reports.  

As discussed, the RO denied the veteran's claims based upon 
lack of medical evidence that the veteran's disorders were 
etiologically or medically related to active service.  There 
remains a lack of such evidence.  The veteran has not 
submitted any competent evidence to show that he has 
numbness, paralysis, pain, or weakness of the lower 
extremities, or myocardial infarction with coronary artery 
disease that was incurred in or aggravated by active service.  
Moreover, the veteran has not submitted medical evidence of a 
nexus or linkage opinion that any of these disorders are 
related to active service.   

The contentions made by the veteran since the November 1997 
rating decision requesting that his service connection claims 
be reopened cannot be considered new.  For the most part, his 
statements are duplicative and repetitive of the contentions 
he made previously.  Moreover, such statements are not 
material.  He does not possess medical expertise, and he is, 
therefore, not competent to render an opinion on matters 
involving medical knowledge, such as diagnosis or causation.  

The Board finds that there is a lack of medical evidence 
linking numbness, paralysis, pain, and weakness of the right 
and left lower extremities, or myocardial infarction with 
coronary artery disease, to the veteran's military service.  
Where, as here, the determinative issue is one of medical 
diagnosis, causation, or aggravation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence submitted 
subsequent to the November 1997 denial is not sufficient to 
reopen the claims.  Until the veteran meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claims, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for numbness, 
paralysis, pain, and weakness of the left lower extremity is 
not reopened; the appeal is denied.  

The claim of entitlement to service connection for numbness, 
paralysis, pain, and weakness of the right lower extremity is 
not reopened; the appeal is denied.

The claim of entitlement to service connection for status-
post myocardial infarction with coronary artery disease is 
not reopened; the claim is denied.


	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


